DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-26 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20, 1/5/21, 1/8/21, 2/1/21 and 8/24/21 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claims 12-16 recite multiple “means” for performing specific steps. Those limitations will be interpreted accordingly under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,375,080 and claims 1-12 of U.S. Patent No. 11,082,431. Although the claims at issue are not identical, they are not patentably distinct from each other because present application and related both disclose a system for establishing access control policy by parents to regulate child’s activities associated with mobile devices, including establishing access policy and purchase policy while providing notification to parent user.  See below for claim comparison.
Claim 2 of present application
Claim 1 of U.S. Pat. No. 10,375,080
2.  At least one smartphone client associated with at least one parent user, the at least one smartphone client for being used in association with at least one server and at least one client computer, the at least one client computer being associated with a child user, the at least one server for being used in association with at least one server-provided online service, the at least one smartphone client comprising:

communication circuitry for use in communicating, via an Internet network, when the at least one smartphone client is in operation, with the at least one server; 
processor circuitry; 

memory to store instructions that when execute
d by the processor circuitry result in the at least one smartphone client being configured to perform operations comprising: 

generate input data to be transmitted, via the Internet network, to the at least one server, the input data to be used by the at least one server to generate policy rules, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 

receive notification data from the at least one server via the Internet network, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 

receive activity data from the at least one server via the Internet network, the activity data being to indicate to the at least one parent user the activity of the child user associated with the at least one client computer;

wherein: the policy rules are configurable to comprise: 

at least one online access control rule that is to be used to determine whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online access restrictions related to network searching, adult content, time of day, and length of access; and 

at least one purchase policy rule to indicate at least one online purchase transaction parameter to be used to determine whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and 

unless the at least one parent user provides the purchase authorization, the requested online purchase transaction is to be prevented by the at least one server from being completed.
1.  At least one server for being used in association with at least one server-provided online service, at least one first remote client computing device associated with a parent user, and at least one second remote client computing device associated with a child user, the at least one server comprising: 
communication circuitry for permitting communication via an  Internet network, when the at least one server is in operation, with the at least one first remote client computing device and the at least one second remote client computing device;  
at least one processor;  and 
storage to store instructions that when executed by the at least one processor permit the at least one server to be configured to perform operations comprising: storing, at least in part, at the at least one server, online child user identity profile data, the online child user identity profile data identifying, at least in part, the child user;  
              processing policy data provided, at least in part, via the at least one first remote client computing device, the policy data being configurable to indicate, at least in part, policy rules to be implemented, at least in part, via the at least one server to control, at least in part, usage of the at least one online server-provided service by the child user via the at least one second remote client computing device;  and 
processing request data from the at least one second remote client computing device, the request data indicating, at least in part, at least one request by the child user to use the at least one online server-provided service;  
wherein: the at least one server is configured to generate email notification data to be provided, at least in part, via the Internet network and the at least one first remote client computing device, the notification data being to notify, at least in part, the parent user of the at least one request and of the usage of the at least one online server-provided service by the child user;  
determination of whether the at least one request is to be granted is to be based at least in part upon whether the at least one request is in accordance with the policy rules;  
in response, at least in part, to authorization confirmation data to be provided, at least in part, via the Internet and the at least one first remote client computing device, the at least one server is configured to permit granting of the at least one request, the authorization confirmation data being to indicate, at least in part, that the granting of the at least one request is authorized by the parent user;  the policy rules are configurable to comprise: 
at least one policy profile rule to be used by the at least one server in determining whether to permit, at least in part, online sharing of the online child user identity profile data in association with the at least one server-provided service;  and 
at least one access control rule that is to be used in determining whether to permit, at least in part, the usage of the at least one online server-provided service by the child user, the at least one access control rule being configurable to be based at least in part upon at least one restriction related to network searching;  and 
at least one purchase policy rule indicating at least one online purchase transaction parameter to be used by the at least one server in determining whether to notify the parent user and request purchase authorization from the parent user of a requested online purchase transaction by the child user that satisfies the at least one online purchase transaction parameter, the at least one server to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the parent user: the at least one server is to monitor and restrict the online sharing of at least one portion of the online child user identity profile data based upon the at least one policy profile rule;  
the at least one policy profile rule is to be set via the at least one first remote client computing device;  and 
the at least one server is to determine, based upon the at least one policy profile rule, which information contained in the online child user identity profile data is to be used by the at least one server to establish a public profile for the child user. 




Claim 2 of present application
Claim 1 of U.S. Pat. No. 11,082,431
2.  At least one smartphone client associated with at least one parent user, the at least one smartphone client for being used in association with at least one server and at least one client computer, the at least one client computer being associated with a child user, the at least one server for being used in association with at least one server-provided online service, the at least one smartphone client comprising:

communication circuitry for use in communicating, via an Internet network, when the at least one smartphone client is in operation, with the at least one server; 
processor circuitry; 

memory to store instructions that when execute
d by the processor circuitry result in the at least one smartphone client being configured to perform operations comprising: 

generate input data to be transmitted, via the Internet network, to the at least one server, the input data to be used by the at least one server to generate policy rules, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 

receive notification data from the at least one server via the Internet network, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 

receive activity data from the at least one server via the Internet network, the activity data being to indicate to the at least one parent user the activity of the child user associated with the at least one client computer;

wherein: the policy rules are configurable to comprise: 

at least one online access control rule that is to be used to determine whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online access restrictions related to network searching, adult content, time of day, and length of access; and 

at least one purchase policy rule to indicate at least one online purchase transaction parameter to be used to determine whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and 

unless the at least one parent user provides the purchase authorization, the requested online purchase transaction is to be prevented by the at least one server from being completed.
2.  (Currently Amended) At least one server for being used in association with at least one server-provided online service, at least one smartphone client associated with at least one parent user, and at least one client computer associated with a child user, the at least one server comprising: 
	communication circuitry for use in communicating, via an Internet network, when the at least one server is in operation, with the at least one smartphone client and the at least one client computer;
at least one processor; 
storage to store instructions that when executed by the at least one processor result in the at least one server being configured to perform operations comprising: 

generating policy rules based, at least in part, upon input data to be received, via the Internet network, from the at least one smartphone client, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 

generating notification data to be provided via the Internet network to the at least one smartphone client, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 

recording activity data to be provided to the at least one smartphone client to indicate to the at least one parent user the activity of the child user associated with the at least one client computer; 
wherein:  the policy rules are configured to comprise: 

at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction; 

at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and 

at least one purchase policy rule indicating at least one online purchase transaction parameter to be used in determining whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and 

the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, 12-15, 17-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. U.S. Pub. No. 20130040629 (hereinafter Sprigg) in view of Yablokov et al. U.S. Pub. No. 20150341484 (hereinafter Yablokov).

As per claim 2, Sprigg discloses at least one smartphone client associated with at least one parent user, the at least one smartphone client for being used in association with at least one server and at least one client computer, the at least one client computer being associated with a child user, the at least one server for being used in association with at least one server-provided online service, the at least one smartphone client comprising (Sprigg: figure 1A: smartphone client, server and client computer associated with child user): 
communication circuitry for use in communicating, via an Internet network, when the at least one smartphone client is in operation, with the at least one server; processor circuitry; 
memory to store instructions that when executed by the processor circuitry result in the at least one smartphone client being configured to perform operations comprising: generate input data to be transmitted, via the Internet network, to the at least one server, the input data to be used by the at least one server to generate policy rules, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer (Sprigg: [0034]: parental control setting server/server allows parents to set, update and/or maintain parental control setting over web-interface accessible to parent’s mobile devices; [0018]: mobile devices includes mobile phone, laptop computer, etc; and figure 2 and [0037-[0038]: parents can set access policy to control and monitor of the child’s mobile device usage); 
receive notification data from the at least one server via the Internet network, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user (Sprigg: [0030]: receive notification such as text or email by parent when child is attempting to request usage related to online server-provided service, e.g. download app, making online purchase or access website); and 
receive activity data from the at least one server via the Internet network, the activity data being to indicate to the at least one parent user the activity of the child user associated with the at least one client computer (Sprigg: [0030]: record and send notification to parent user regarding child’s activity associated with the mobile device); 
wherein: the policy rules are configurable to comprise: at least one online access control rule that is to be used to determine whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online access restrictions (Sprigg: [0023]-[0025]: control access related to various requests such as network searching, time and length; [0031]);
 and at least one purchase policy rule to indicate at least one online purchase transaction parameter to be used to determine whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction (Sprigg: [0030]; [0068]: when child is making online purchase, notify parent and request authorization); and 
unless the at least one parent user provides the purchase authorization, the requested online purchase transaction is to be prevented by the at least one server from being completed (Sprigg: [0030]: deny purchase unless parent user provides authorization). 
Sprigg discloses configuring rules to control child’s access to network resources. Sprigg does not explicitly disclose the online access rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access restriction, time of day online access restriction, and online length of access restriction. However, Yablokov discloses controlling mobile device user’s access to network based on rules including time, length of use, games, Internet access, etc. (Yablokov: [0004]-[0008]; [0046]). It would have been obvious to one having ordinary skill in the art to set various restrictions on mobile device use for child because they are analogous art involving control of mobile device access by minor child. The motivation to combine would be to protect child from dangerous/unsafe online content.
As per claim 3, Sprigg as modified discloses the at least one smartphone client of claim 2. Sprigg as modified further discloses wherein: the at least one client computer comprises a plurality of client computers associated with the child user; the plurality of client computers comprise at least one other smartphone client  (Sprigg: figure 2 and [0018]-[0019]: controlling access to children’s mobile devices). 
As per claim 4, Sprigg as modified discloses the at least one smartphone client of claim 2. Sprigg as modified further discloses wherein: the at least one online access control rule is based, at least in part, upon online service white/black list information (Sprigg: [0037]; [0048]). 
As per claim 5, Sprigg as modified discloses the at least one smartphone client of claim 2. Sprigg as modified further discloses wherein: the at least one server is to provide a cloud-computing broker service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user (Sprigg: [0030]: control child user’s access to website, application download, msg. etc., which are online-server based service). 
As per claim 7-10, 12-15, 17-20 and 22-25, claims 7-10, 12-15, 17-20 and 22-25 encompass same or similar scope as claim 2-5. Therefore, claims 7-10, 12-15, 17-20 and 22-25 are rejected based on the same reason set forth above in rejecting claims 2-5.

Claims 6, 11, 16, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. U.S. Pub. No. 20130040629 (hereinafter Sprigg) in view of Yablokov and further in view of Gatz et al. U.S. Pub. No. 20020049806 (hereinafter Gatz).

As per claim 6, Sprigg discloses the at least one server of claim 2. Sprigg does not explicitly disclose wherein: the at least one policy profile rule also indicates that online sharing of at least one portion of child profile information is to be restricted. However, Gatz discloses controlling child’s activities associated with mobile devices includes controlling sharing of child’s user profile data (Gatz: [0076]-[0077]: edit child’s public profile…children under certain age may not be allowed certain features such as public profiles). It would have been obvious to one having ordinary skill in the art to establish rules regarding child’s use of social media including information regarding their identity/presence  in public profile because they are analogous art involving parental control over child’s mobile device usage. The motivation to combine would be to protect children from unsafe identity exposure.

As per claim 11, 16, 21 and 26, claims 11, 16, 21 and 26 encompass same or similar scope as claim 6. Therefore, claims 11, 16, 21 and 26 are rejected based on the same reason set forth above in rejecting claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Barton et al. U.S. Pub. No. 20130275571 discloses configuring an enforcement device according to a contract.
Lang et al. U.S. Pub. No. 20090077621 discloses method for managing security policies.
	Lankford U.S. Pat. No. 9113185 discloses method for authorizing access to network services using information obtained from subscriber equipment.
	Tan et al. U.S. Pub. No. 20060059564 discloses method for user authorization levels in aggregated systems.
	Sonwane et al. U.S. Pat. No. 8984620 discloses identity and policy-based network security and management system.
	Cismas U.S. Pub. No. 20140068266 discloses multiple profile authentication.
	Lynch et al. U.S. Pat. No. 8478989 discloses method to authenticate and authorize user access to a system.
	Hoey et al. U.S. Pub. No. 20090150991 discloses password generation.
	Lloyd et al. U.S. Pat. No. 6219790 discloses centralized authentication, authorization and accounting server with support for multiple transport protocols and multiple client types.
	Etchegoyen U.S. Pub. No. 20100325710 discloses network access protection.
	Baker et al. U.S. Pub. No. 20130065555 discloses policy management of electronic devices.
	Bott U.S. Pub. No. 20130031601 discloses parental control of mobile content on a mobile device.
	Sprigg et al. U.S. Pub. No. 20130017806 discloses intelligent parental controls for wireless devices.
	Book et al. U.S. Pub. No. 20110065419 discloses method for controlling a mobile.
	Mathew et al. U.S. Pub. No. 20040003071 discloses parental controls customization and notification.
	Leggett et al. U.S. Pub. No. 20130185206 discloses real-time system for approving purchases made with a mobile phone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431